DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 11/8/2021 has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-4, 6, 8, 10, 12-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to the independent claims, Applicant’s arguments are found to be persuasive. In particular, within the context of image registration techniques that involve:
acquiring a plurality of two-dimensional (2D) angiographic images with two or more orientations of an angiographic imaging system having a three-dimensional (3D) object space, wherein each of the plurality of 2D angiographic images includes a projection of a plurality of non-invasive fiducial markers having a known 3D configuration, and wherein an imaging geometry of each of the two or more orientations of the angiographic imaging system is unknown with respect to a 3D imaging system having a 3D scan volume prior to acquiring the plurality of 2D angiographic images;
generating, after acquiring the plurality of 2D angiographic images, a plurality of digitally reconstructed radiograph (DRR) sets from the 3D scan volume; and
comparing, by one or more processors, selected 2D angiographic images of the plurality of 2D angiographic images to selected DRRs of the plurality of DRR sets to register the 3D object space of the angiographic imaging system to the 3D scan volume of the 3D imaging system,
the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan the combination of:
determining the imaging geometry of each of the two or more orientations of the angiographic imaging system based on the projection of the plurality of non-invasive fiducial markers in each of the plurality of 2D angiographic images and the known 3D configuration of the plurality of non-invasive fiducial markers; 
generating, after acquiring the plurality of 2D angiographic images, a plurality of digitally reconstructed radiograph (DRR) sets from the 3D scan volume based on the determined imaging geometry of the two or more orientations of the angiographic imaging system,
as recited in the independent claims.
The examiner agrees that while Fu teaches generating, after acquiring the plurality of 2D X-ray images, a plurality of digitally reconstructed radiograph (DRR) sets from the 3D scan volume based on the imaging geometry of the two or more orientations of the X-ray imaging system, the imaging geometry that is used here in Fu for generating the DRR sets is an estimation or an assumption (i.e., not determined based on a projection of a plurality of non-invasive fiducial markers in each of the 
Further, while Cho teaches determining an imaging geometry of each of two or more orientations of an X-ray imaging system based on a projection of a plurality of non-invasive fiducial markers in each of a plurality of 2D X-ray images and a known 3D configuration of the plurality of non-invasive fiducial markers, Cho does not teach using the imaging geometry determined as discussed above for forming the basis for generating the DRR sets as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793